DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Masyama et al., US 20030105984 A1, teaches a system and method are provided for autonomous power sequencing in a computer system. The system and method includes at least one server module such as a server blade or a server brick. A midplane receives the server modules and provides a unique address for each server module based on the location of the server modules on the midplane. The server modules each include an address module having a timer, the address module operable to obtain the unique address from the midplane and calculate a start-up time for the associated server module based on the unique address for each server module. A power supply sequences power to the server modules based on the start-up times for the server modules. Therefore, the server modules power up in a sequence instead of simultaneously and without the aid of a central controller controlling the sequencing of the powering of the server modules.
Hirth, US 20170265274 A1, teaches a low-voltage alternating current-based LED light with built-in cooling and automatic or manual dimming. As it is self-cooled with fan failure protection, the light can be safely run in conditions that are near-hostile to its operation, with little possibility of damage. The light is movable along the XY axes of a 
The prior art of record does not teach individually or in combination “a connection control unit that includes a connection control circuit switching between connection and disconnection of a path connecting the first arithmetic-processing unit and a second arithmetic-processing unit included in the other information processing device; first and second input paths that respectively supply first and second control signals giving time differences by supplying power supplied from the power source to input terminals of the first and second input paths respectively through different resistors, the time differences varying according to resistance values of the resistors; a signal output circuit that transmits the first control signal to make the connection control circuit effective or ineffective through the first input path, and that transmits the second control signal to control switching of the connection control circuit through the second input path; and a switch that controls connection and disconnection of the first and second input paths, disconnects the first and second input paths when the first arithmetic-processing unit is connected to the second arithmetic-processing unit, and then connects the first and second input paths after a predetermined time passes, wherein the connection control unit starts operation by receiving a supply of power from th” in conjunction with other limitations in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XUXING CHEN/Primary Examiner, Art Unit 2187